This is a companion case to cause numbered 22827, Pottawatomie County, Oklahoma, v. Armour  Co., a corporation, 40 P.2d 1096, this day decided by this court. The syllabus in that case is adopted as the syllabus in this case.
The judgment of the trial court is reversed and the cause is remanded with directions to determine the proper assessed value of the property in accordance with the rule stated in cause numbered 22827, supra.
RILEY, C.J., and McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur. CULLISON, V. C.J., and SWINDALL and BUSBY, JJ., absent.